IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41163
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ANGEL DE LA GARZA-GALLEGOS, also known as
Juan Arturo Gonzalez-Aguilar,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-509-1
                      --------------------
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Angel De La Garza-Gallegos appeals his guilty-plea

conviction for illegal reentry into the United States after

deportation in violation of 8 U.S.C. § 1326.   He argues that the

indictment was defective under the Fifth and Sixth Amendments

because it did not allege that he had general intent to reenter

the United States.   De La Garza-Gallegos’s indictment, however,

“fairly conveyed that [his] presence was a voluntary act from the

allegations that he was deported, removed, and subsequently


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41163
                                -2-

present without consent of the Attorney General.”   See United

States v. Berrios-Centeno, ___ F.3d ___ (5th Cir. Apr. 27, 2001,

No. 00-20373), 2001 WL 435494 at *4.   Accordingly, his indictment

sufficiently alleged the general intent required of 8 U.S.C.

§ 1326 offenses.   See id. at *2-*4.

     AFFIRMED.